Citation Nr: 0803429	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-21 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating from an original grant of 
service connection for acromioclavicular joint separation, 
right shoulder, rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 2001 to June 
2005.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which assigned a noncompensable evaluation 
for the disability at issue, effective June 29, 2005.  A May 
2006 rating action increased the rating to 10 percent 
(effective June 29, 2005), and an October 2006 rating action, 
increased the rating to 20 percent (effective June 29, 2005).  

In June 2006, the veteran presented testimony before a 
Decision Review Officer at the Regional Office.  In June 
2007, he presented testimony before the undersigned Veterans 
Law Judge sitting at the RO.  Transcripts of those hearings 
are of record.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.` 

2.  The acromioclavicular joint separation, right shoulder 
disability is manifested by clinical observations of flexion 
to 95 degrees; abduction to 85 degrees; and internal rotation 
essentially normal, with complaints of pain at terminal 
degrees.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for acromioclavicular joint separation, right shoulder, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5203 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in August 2005, February 2006 and March 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Factual Background

Service treatment records reflect that the veteran injured 
his right shoulder while playing football in February 2005, 
sustaining a Grade III acromioclavicular separation.  

Post service, in September 2005, the veteran was afforded a 
VA examination.  He reported continued pain in the shoulder, 
approximately once a week, and stated that the right shoulder 
and right quadrant felt tired all the time.  He claimed 
decreased range of motion and popping noises in the right 
shoulder.  Objectively, forward flexion of the right shoulder 
was to 180 degrees; the left was to 155 degrees.  Shoulder 
abduction was to 180 degrees bilaterally.  External rotation 
on the right was to 60 degrees and 10 degrees to the left.  
Internal rotation was to 90 degrees bilaterally.  There was 
an obvious visible deformity of the acromioclavicular joint 
and in abduction and forward flexion, one could hear grating 
of bone on bone.  However, there was no tenderness and no 
pain on demonstrated range of motion.  Repetitive use did not 
change ranges because of pain, fatigue, weakness, 
incoordination or endurance.  

January 2006 VA X-ray films in internal and external rotation 
and Y-view of the scapula revealed unremarkable 
mineralization and alignment.  No fracture or dislocation was 
appreciated.  There were no free joint bodies.  Adjacent ribs 
ad lung were unremarkable.  The distal end of the clavicle 
was in relatively high position along with an ovoid 
calcification at the inferior aspect of the AC joint.  
Findings were consistent with prior AC joint separation - age 
unknown.  

The veteran was afforded a VA examination by a Board 
Certified Orthopedist in September 2006.  The veteran stated 
that he was right-handed and worked as a department manager 
at a Home Improvement Center.  He had not had any surgery on 
the shoulder.  He reported daily pain of 5/10 on a scale of 
1-to-10 (10 being the greatest pain) in his service connected 
right shoulder.  He could not lift 50 pounds with both hands.  
He was reportedly less able to work overhead, and it 
occasionally hurt lifting a glass of water when his arm was 
halfway up or higher.  He was not currently receiving any 
medical treatment.  He was in no acute distress, and the 
examination of the right shoulder revealed deformity distal 
and clavicle raised, elevated to the left with tenderness to 
palpation in that area.  Manual muscle testing was 5/5.  
Range of active and passive motion was flexion to 95 degrees; 
extension was to 40 degrees; abduction was to 85 degrees; 
internal rotation was to 80 degrees; external rotation was to 
85 degrees.  The veteran voiced complaints of pain at 
terminal degrees.  There was no change with repeat flexion.  
Diagnosis was old AC separation of the right shoulder between 
grades 2 and grade 3 as well as functional impairment that 
was moderately severe.  The examiner also commented that 
there was no weakness or fatigability demonstrated.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran's service connected right shoulder is evaluated 
according to the following criteria:

520
1
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).

520
3
Clavicle or scapula, impairment of:
Major
Minor

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2007).

    
38 C.F.R. § 4.71 Plate 1 (2007)
Initially, the Board observes that there are other diagnostic 
codes for evaluating shoulder and arm disability, 
specifically 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2007), 
ankylosis of the scapulohumeral articulation, 38 C.F.R. § 
4.71a, Diagnostic Code 5201, limitation of arm motion, and 38 
C.F.R. § 4.71a, Diagnostic Code 5202 (2007), other impairment 
of the humerus.  There is no evidence of a current 
scapulohumeral dislocation or other humeral abnormality to 
support the application of Diagnostic Code 5202, and no 
evidence of current dislocation, nonunion, or malunion of the 
clavicle or scapula to support the application of Diagnostic 
Code 5203.  Moreover, there is no evidence of ankylosis in 
the shoulder to support the application of Diagnostic Code 
5200.  Therefore, these diagnostic codes are factually 
inapplicable in this case.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

The Board finds that the preponderance of the evidence is 
against the assignment of a rating in excess of 20 percent 
for the veteran's service-connected right shoulder.  In 
reaching this conclusion, the Board has found the most 
probative evidence of record to be the results of the 
veteran's VA orthopedic examinations, which show that his 
right shoulder disability is manifested by no worse than 
flexion to 95 degrees; abduction to 85 degrees; internal 
rotation essentially normal, with complaints of pain at 
terminal degrees.  This finding is consistent with no more 
than a 20 percent disability rating under the criteria of DC 
5201.

In order to warrant the next highest evaluation of 30 
percent, the evidence would have to show that limitation of 
motion in the arm is limited to midway between the side and 
shoulder level.  See the results of examinations in September 
2005 and September 2006.  The Board has additionally 
considered the possibility that the findings concerning the 
service connected right shoulder versus the non service 
connected left shoulder were inadvertently transposed in the 
September 2005 VA examination report.  Notwithstanding, the 
findings overall are more indicative of limitation of motion 
of the service connected arm at the shoulder level than of 
limitation of motion midway between the side and shoulder 
level, and the criteria for a 30 percent evaluation under 
Diagnostic Code 5201 have, therefore, not been met.

The Board has considered whether an increased evaluation may 
be warranted based upon functional loss due to pain under 38 
C.F.R. § 4.40 or functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca, supra.  However, 
repeated VA examination has failed to reveal any objective 
evidence of weakness or incoordination or fatigability; and, 
in September 2005 and in September 2006, the examiners 
commented that there was no change of motion with repeat 
flexion.   .

In summary, the Board concludes that the preponderance of the 
evidence is against a rating in excess of 20 percent for the 
veteran's service-connected right shoulder.  Consideration 
has also been given to assigning a staged rating; however, at 
no time during the period in question has the veteran shown 
disablement greater than the assigned rating.  See Fenderson, 
supra. Therefore, the benefit sought on appeal must be 
denied.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002).   


ORDER

Entitlement to increased evaluation for acromioclavicular 
joint separation, right shoulder is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


